JONES, Chief Judge.
This is an action in which plaintiff seeks to enjoin defendants from disclosing a certain secret recipe. A motion for the taking of defendants’ depositions has been granted and a subpoena duces tecum issued for the production of certain documents including those which will show the recipe now being used by defendants. Defendants have moved under Fed.Rules Civ.Proc. rule 30 (b), 28 U.S.C.A., for an order for protection against unjustified and unwarranted annoyance and oppression.
The objections are based primarily on the desire of the defendants to keep certain business information from a competing business. However, the documents probably contain information which will aid the Court in determining issues to be presented to it by a motion for a preliminary injunction.
It would seem, therefore, that adequate protection will be afforded by an order that the examination shall be held with no one present except the parties and their officers and counsel, and after the depositions have been taken that they be sealed and opened only on the order of this Court.
Since this means that defendants’ secret recipe will be disclosed to plaintiff, it will be ordered that before the depositions are taken, plaintiff must file with the Clerk of this court all documents relating to its secret process in a sealed envelope to be opened only as directed by this Court.